Citation Nr: 0113312	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-17 350	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to an increased (compensable) rating for 
residuals of adenosquamous cell cancer of the right lung for 
the purpose of accrued benefits.  

3.  Entitlement to an increased (compensable) rating for 
nicotine dependence for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran died in October 1999, at age 72.  The 
immediate cause of death was multiple organ failure due to 
visceral aortobifemoral artery bypass due to left renal 
endarterectomy.  Aortoiliac occlusive disease was listed as 
another significant condition.  

3.  The fatal arteriosclerotic disease was not manifest during 
service or within one year of separation from service.  

4.  The fatal multiple organ failure due to visceral 
aortobifemoral artery bypass due to left renal endarterectomy 
and aortoiliac occlusive disease are not shown to have begun 
or increased in severity during service or to be related to 
any incident of the veteran's military service.  

5.  At the time of the veteran's death, claims were pending 
for service connection for nicotine dependence and 
adenosquamous cell cancer of the right lung.

6.  A May 2000 rating decision granted service connection for 
nicotine dependency and the subsequent development of 
adenosquamous cell carcinoma with right upper lobectomy; both 
were rated as 0 percent disabling, effective as of November 
1997.

7.  Adenosquamous cell cancer of the right lung was not 
present during the veteran's active service or manifest to a 
degree of 10 percent or more during the year after the 
veteran completed his active service.  

8.  The veteran's residuals of adenosquamous cell cancer of 
the right lung were manifested by a Forced Expiratory Volume 
in one second (FEV-1) of 39 percent.  

9.  The veteran's nicotine dependence was not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to cause 
death.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2000); 66 Fed. Reg. 18195, to be codified at 
38 C.F.R. § 3.300 (2001).   

2.  The criteria for a 100 percent rating for residuals of 
adenosquamous cell cancer of the right lung with upper right 
lobectomy have been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1155, (West 1991); 38 C.F.R. Part 4, including § 4.7 and 
Codes 6843 (2000).  

3.  The criteria for a compensable rating for nicotine 
dependence have not been met.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.130 and Code 9410 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000:  The application for 
benefits based on service connection for the cause of the 
veteran's death is complete.  The rating decision, statement 
of the case, and supplemental statement of the case notified 
the appellant and her representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  VA has 
made reasonable efforts to obtain relevant records (including 
private records) which the appellant adequately identified 
and authorized VA to obtain.  All relevant Federal records 
including VA medical records as well as service medical 
records are in the claims folder.  

The appellant has asserted that VA should develop the claim 
further but she has not identified any other pertinent 
evidence which might be available.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  

The veteran is deceased so examination is not feasible.  This 
case does not present medical questions requiring a medical 
opinion.  38 U.S.C.A. § 7109 (West 1991); See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein VCAA), to be codified at 5103A(d).  

VA has completed its duties to develop evidence in this claim 
in accordance with VCAA and all applicable law, regulations 
and VA procedural guidance.  See 38 C.F.R. § 3.103 (2000).  

VCAA became law while this claim was pending.  The RO did not 
consider the case under VCAA and VA guidance issued pursuant 
to VCAA.  However, the appellant was not prejudiced.  Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  The RO provided the 
appellant with the pertinent evidentiary development which 
was subsequently codified by VCAA.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the appellant of her right to submit evidence.  It 
would not abridge her rights under VCAA for the Board to 
proceed to review the appeal.  Neither the appellant nor the 
representative have asserted that the case requires further 
development or action under VCAA.  

In the circumstances of this case, a remand for the RO to 
consider VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Since the 
appellant has not identified any further evidence to develop, 
and the Board finds that all pertinent evidence has been 
developed, it would be inappropriate to delay a decision.  

Service Connection for the Cause of the Veteran's Death.  
Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service caused death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 U.S.C.A. § 1310 (West 1991).  

Service connection for the cause of the veteran's death may 
be granted if a service-connected disability contributed 
substantially or materially to his death.  38 C.F.R. 
§ 3.312(c) (2000).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  Consequently, a claim for 
service connection requires evidence of a current disability, 
evidence of disease or injury during service, and evidence 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Arteriosclerosis, as well as cardiovascular renal disease, 
including hypertension, may be presumed to have been incurred 
during active military service if manifest to a degree of 
10 percent or more within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

The death certificate shows that the veteran died at a VA 
Medical Center (VAMC) in October 1999, at age 72.  The 
immediate cause of death was multiple organ failure due to 
visceral aortobifemoral artery bypass due to left renal 
endarterectomy.  Aortoiliac occlusive disease was listed as 
another significant condition.  There was no autopsy.  The 
report of the veteran's final hospitalization lists several 
disabilities.  

It is not contended nor does the evidence show that the fatal 
disorders listed on the death certificate were present during 
service.  The service medical records do not show any 
pertinent diseases or injuries.  There is no report of 
chronic arteriosclerotic or cardiovascular disease during 
service.  38 U.S.C.A. § 3.303(b) (2000).  

On separation examination in June 1946, the veteran's 
cardiovascular system, including heart, arteries and veins, 
was normal.  

It is not contended nor does the evidence show that the fatal 
disorders listed on the death certificate were manifested to 
a degree of 10 percent or more in the year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

There is no evidence of a post service continuity of symptoms 
of the fatal cardiovascular disorders.  38 C.F.R. § 3.303(b) 
(2000).  See Savage v. Gober, 10 Vet. App. 488, 497 (1997).  

The fatal disabilities were first manifested many years after 
service.  The service medical records and particularly the 
separation examination provide the most probative evidence as 
to the veteran's condition during service and at the time of 
his release from active service.  These records establish by 
a preponderance of evidence that the fatal disorders were not 
present during service and are not connected to disease or 
injury during service.  

The appellant's claim for service connection for the cause of 
the veteran's death was received in December 1999.  She 
asserts that smoking tobacco products in service led to 
nicotine dependence which resulted in adenosquamous cell 
cancer of the right lung and that the lung cancer contributed 
to the veteran's death.  The record contains several medical 
opinions to the effect that smoking began during service and 
contributed to the veteran's death.  However, for claims 
filed after June 9, 1998, the following provision is 
applicable:  

Notwithstanding any other provisions of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for the purposes of this title on the 
basis that it resulted from injury or 
disease attributable to the use of 
tobacco products by the veteran during 
the veteran's service.

38 U.S.C.A. § 1103 (West 1991 & Supp. 2000).  Section 8202 of 
Public Law 105-178, as amended (38 U.S.C. 1103 note), 
provides that 38 U.S.C. § 1103 shall apply to claims received 
by VA after June 9, 1998.  The March 2000 rating decision 
informed the appellant of the provisions of 38 U.S.C. § 1103.  
See also 66 Fed. Reg. 18195, effective June 10, 1998, to be 
codified at 38 C.F.R. § 3.300 (2001).  

Since the appellant's claim for service connection for the 
cause of the veteran's death was received after June 9, 1998, 
there is no legal basis to grant a claim for benefits based 
on disability (including nicotine dependence and lung cancer) 
attributable to the veteran's use of tobacco products during 
his military service.  

The Board has carefully reviewed the file.  The December 1998 
and November 1999 opinions of Michael G. Hall, M.D., and the 
December 1999 and September 2000 opinions of VA physician, 
Maria E. Colon, M.D., implicate smoking and tobacco use in 
the veteran's death.  As noted above, by law, that is not a 
basis for benefits.  Other than smoking and tobacco use, the 
medical opinions and records of medical treatment do not 
provide evidence that a disease or injury incurred or 
aggravated during active service caused or contributed 
substantially and materially to the veteran's death.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death must be denied.

38 U.S.C.A. § 1318:  The veteran's initial claim for VA 
benefits was received in November 1997, less than 2 years 
before his death.  This time frame does not raise 
hypothetical entitlement to benefits under 38 U.S.C.A. § 1318 
(West 1991).  

Accrued Benefits:  Although the veteran's claim terminated 
with his death, VA regulations set forth a procedure for a 
qualified survivor to carry on, to a limited extent, a 
deceased veteran's claim for VA benefits by submitting a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 
1991); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Thus, while the appellant's claim for accrued benefits in 
this appeal is separate from the claim for entitlement to 
service connection that the veteran filed prior to his death, 
the accrued benefits claim is derivative of the veteran's 
claim and, by statute, the appellant takes the veteran's 
claim as it stood on the date of his death. Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  See 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000 (2000).  

The veteran's claim for compensation for adenosquamous cell 
cancer of the right lung due to tobacco use was received in 
November 1997 and was pending at the time of his death in 
October 1999.  In May 2000, the RO granted service connection 
for residuals of adenosquamous cell carcinoma with right 
upper lobectomy and nicotine dependence, both rated as non-
compensable from November 1997.  The rating action noted that 
the veteran was deceased and that the rating was for accrued 
benefits purposes, based on evidence of record at the time of 
the veteran's death.  The RO found clear and unmistakable 
error in prior denials.  Since the veteran's claim for 
benefits was received before June 9, 1998, it is not effected 
by 38 U.S.C. § 1103 or 38 C.F.R. § 3.300.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

Entitlement to an Increased (Compensable) Rating for 
Adenosquamous Cell Cancer of the Right Lung for the Purpose 
of Accrued Benefits.  Lung cancer will be rated as 100 
percent disabling.  The 100 percent rating will continue for 
6 months after surgery or other treatment, when the 
disability will be rated on the residuals.  38 C.F.R. Part 4, 
Code 6819 (2000).  

Post-surgical residual (lobectomy, pneumonectomy, etc.) are 
evaluated under Diagnostic Code 6844, as restrictive lung 
disease.  The criteria for rating restrictive lung disease 
(Diagnostic Codes 6840 through 6845) are as follows:  

100 percent:  FEV-1 less than 40 percent 
of predicted value, or; the ratio of 
Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less 
than 40 percent, or; Diffusion Capacity 
of the Lung for Carbon  Monoxide by the 
Single Breath Method (DLCO (SB)) less 
than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min 
oxygen consumption  (with cardiac or 
respiratory limitation), or; cor 
pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) 
of acute respiratory failure, or; 
requires outpatient oxygen therapy;  

60 percent:  FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit);

30 percent:  FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56 to 65 percent 
predicted;

10 percent:  FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66 to 80 percent 
predicted;

38 C.F.R. Part 4, including § 4.31 and Codes 6840-6845, 
effective October 7, 1996.

Private medical records confirm that adenosquamous cell 
carcinoma was surgically treated in October 1989 with 
excision of a right prescalene mass, mediastinal adenectomy, 
right upper lobectomy, and wedge resection of the right lower 
lobe.  VA outpatient treatment records provide some 
information as to the veteran's lung disorder.  In September 
1997, severe chronic obstructive lung disease (COPD) was 
reported.  The report of a February 1998 pulmonary function 
test shows an FEV-1 of 39 percent.  There was good patient 
effort.  Tests results were interpreted as showing severe 
obstruction as well as low vital capacity, possibly from a 
concomitant restrictive defect.  Dr. Colon, in September 
2000, reported that he took care of the veteran for several 
years and that the veteran was short of breath even with 
minimal activity.  Dr. Colon stated that the pulmonary 
function test results of February 1998 were compatible with 
severe chronic obstructive pulmonary disease and that the 
veteran's lung function had continued to deteriorate since 
then.

In the May 2000 rating decision, the RO held that the 
pulmonary function test results of February 1998 were not 
valid for rating purposes since only pre-medicated test 
results were given.  The RO held that post-medicated test 
results were required for rating purposes.  The Board notes 
that when the final rule amending the respiratory portion of 
the rating schedule was published in the Federal Register in 
September 1996, it was noted that one commentator recommended 
that VA specify that pulmonary function be tested before 
bronchodilatation in order to reflect ordinary conditions of 
life.  The response of VA was as follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46723.

In view of the comments of Dr. Colon as to the severity of 
the veteran's pulmonary disorder (comments which were added 
to the record after the RO's May 2000 rating decision), the 
Board finds that the pulmonary test results from February 
1989 accurately reflect the severity of the veteran's 
pulmonary disorder and are adequate for rating purposes.  As 
noted above, the service-connected surgery residuals are 
rated on restrictive defect.  An FEV-1 of 39 meets the 
criteria for a 100 percent rating pursuant to Diagnostic 
Code 6844.

Entitlement to an Increased (Compensable) Rating for Nicotine 
Dependence for the Purpose of Accrued Benefits.  Effective on 
and after November 7, 1996, the criteria for rating Mental 
Disorders provide that a compensable rating for nicotine 
dependence requires evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks or 
symptoms controlled by continuous medication.  If nicotine 
dependence has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication, a 
noncompensable rating is assigned.  38 C.F.R. Part 4, 
Diagnostic Code 9499-9410.  Dr. Hall reported that the 
veteran smoked until 1989.  There is no evidence he smoked at 
the time he filed a claim in 1997 or thereafter, and there is 
no evidence in the medical records, from the veteran himself, 
or from the appellant, that the nicotine dependence 
interfered with the veteran's occupational and social 
functioning or required continuous medication.  Thus, a 
compensable rating is not warranted for nicotine dependence.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

A 100 percent rating is granted for the veteran's residuals 
of adenosquamous cell cancer of the right lung, for the 
purpose of accrued benefits.  This grant is subject to the 
laws and regulations governing the payment of monetary 
awards.  

A compensable rating for nicotine dependence for the purpose 
of accrued benefits is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

